DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. The Examiner further acknowledges the following:
Claims 1, 3-7, 9-10 and 15 are under current examination. 
Claims 11-13 are withdrawn. 
Applicants' amendments and arguments filed on 06/17/2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 07/27/2022 and 10/03/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 depends from a cancelled claim 2, thus it is unclear which claim that claim 3 depends from and if claim 3 is required or not. Accordingly, claims 3-5 are considered indefinite for depending from a cancelled claim. 
Claim 3 recites wherein the at least one biphenol is a diallylbiphenol. Claim 1 from which claim 2 depends recites that the at least one biphenol is selected from 2,4'-biphenol, 2,2'-biphenol, 3,3'- biphenol, 4,4'-biphenol and mixtures thereof. Claim 4 recites the composition as claimed in Claim 3, wherein the diallylbiphenol is a (5-3'-diallyl)biphenol or a (5-5'-diallyl)biphenol and claim 5 recites the composition as claimed in Claim 4, wherein the at least one biphenol selected is honokiol. It is therefore unclear if the diallybiphenol of claims 3-5 are present in addition to the biphenols in claim 1, or are a selection from the biphenols already recited in claim 1. It is unclear if the biphenols recited in claim 1 include the diallylbiphenols. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (United States Patent Publication 2007/0281999) in view of Lai et al. (WO2014/131191 -see IDS filed 07/17/2020) as evidenced by Drugbank (Dimethicone 100) and as evidenced by NIOSH (Diphenyl). 
Claim 1 is to an antimicrobial composition comprising; a. from 0.001 to 10% by weight at least one biphenol; and b. from 50 to 80% by weight monohydric non-phenolic alcohol, and a cosmetically acceptable base, wherein the antimicrobial composition is configured to provide a synergistic antiviral benefit. The at least one biphenol is selected from 2,4'-biphenol, 2,2'-biphenol, 3,3'- biphenol, 4,4'-biphenol and mixtures thereof. The instant claims are examined to the extent of the elected species to honokiol which is a 2,4-biphenol and magnolol which is a 2,2-biphenol, ethanol monohydric alcohol, nonionic surfactant and gel base.
Fox et al. teach antimicrobial hand sanitizing compositions for providing antiviral benefit comprising a disinfecting alcohol, ethoxylated alcohol, an organic acid which includes carboxylic acid, and water which is a cosmetically acceptable base, see abstract and claim 1 and paragraphs [0056]-[0060]. Gelling agents can further be included, and the composition can take a gel form, see paragraphs [0099] and [0148]-[0155] and [0293], [0302] and [0312] and claims 36 and 65. The disinfecting alcohol can comprise ethanol (also known as ethyl alcohol) which is a non-phenolic alcohol, see claim 17.  The composition acts synergistically against viruses, see paragraph [0083] and [0094]. Antibacterial agents which are taught to include biphenols (aka diphenols) can be added from 0.001-5% by weight, see paragraphs [0156]- [0169]. As evidenced by NIOSH, diphenol is a synonym for biphenol, see page 1. The alcohol which includes ethanol can be present from about 25-75% by weight, see paragraphs [0046]-[0047] and claim 1. The composition can optionally contain surfactants at 1% including the product Dimethicone 100, see paragraph [0264] at example 11. Dimethicone 100 as evidenced by Drugbank is a surfactant, see page 1. Fox further teaches that nonionic foam forming surfactants can be added as desired to impart foaming properties to the formulation, and thus it would have been obvious to adjust the foaming properties of the composition with surfactants, see paragraph [0301]. Anti-viral activity is achieved regardless of whether the composition is rinsed off or allowed to remain on the contacted surface, see paragraph [0112]. Though the preferred application is a leave on composition, it can be rinsed from the skin and still achieve anti-viral activity after three washes even, see paragraph [0114]. The recitation that the composition provides for a wash off, leave on or improved hand hygiene, is interpreted as an intended use of the claimed composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the composition is suggested to provide an antimicrobial benefit in Fox regardless if the hand is washed or not. 
Fox et al. does not expressly teach that the antibacterial phenolic compound can be the biphenol known as honokiol (a diallylbiphenol) or magnolol. Honokiol is a 2,4-biphenol and magnolol is a 2,2-biphenol. 
Lai et al. teach antimicrobial compositions comprising honokiol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including ethanol, see pages 9-10. The composition comprises non-ionic surfactants, see claims 1 and 6 and page 10. The honokiol and magnolol are taught to be antimicrobial actives, see claims 1 and 6. The composition can take the form of a leave on product, or a rinse product, see claims 20-21 and page 3. Lai teaches that honokiol even used independently exhibits high antimicrobial activity against gram positive bacteria such as Staphylococcus aureus and fungi, including yeasts such as Candida albicans. According to Lai, the honokiol and/or magnolol in combination with a carboxylic acid provides enhanced deposition of antimicrobial active on to a skin surface. Lai teaches that the skin surface can include a hand, see page 13. 
It would have therefore been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to substitute the antibacterial biphenols disclosed in Fox for honokiol and/or magnolol as the antibacterial active agents. 
One of ordinary skill in the art would have been motivated to do so because the simple substitution of known antibacterial agents for another would have yielded predictable results. There would have been a reasonable expectation of success because Fox teaches that antibacterial actives include biphenols (aka diphenol) can be added to the antiviral composition, and Lai makes it known that honokiol and/or magnolol exhibits high antibacterial activity. The incorporation of honokiol and/or magnolol into Fox’s composition would provide Fox’s antiviral product with antibacterial properties. Additionally, both Lai and Fox teach hand disinfecting compositions which are applied to the skin surface including the hand. 
With regards to the monohydric non-phenolic alcohol (ethanol) and the biphenol honokiol, the modified Fox teaches overlapping ranges for the biphenol and ethanol and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Response to Remarks
Applicants argue that Lai et al. relates to compositions having antimicrobial actives such as honokiol and/or magnolol and carboxylic acids for enhanced deposition of antimicrobial actives on skin. The entire antimicrobial activity of Lai is attributed to actives like honokiol plus magnolol and its combination with carboxylic acids. Each of the numerous compositions showing in Tables 3A, 3, 8-9, 13, 15 and 19 of Lai uses water as the solvent. None of the organic solvents are cited on page 9 are used in these examples even a single time. Applicants argue that Lai merely mentions virus on page 1 and only clearly teaches magnolol and honokiol are highly effective against gram positive bacteria and fungi including yeasts such as Candida albicans. Viruses are not included in the list and thus an ordinary skilled person would infer these compounds are not active against virus. 
Examiner respectfully submits that the presence of carboxylic acids is not excluded by the instant claims. Even though Lai may exemplify water as the solvent, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Here, organic solvents are listed as being a selection for the solvent. With regards to Applicant’s argument that Lai does not disclose honokiol is effective against viruses, it must be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, antibacterial agents which are taught to include biphenols can be added to Fox’s composition from 0.001-5% by weight, see paragraphs [0156]- [0157]. Fox’s composition exhibits synergistic properties against viruses, see paragraph [0083] and [0094]. Thus, the composition with the addition of the honokiol and/or magnolol as the antibacterial agent would exhibit synergistic properties because Fox’s synergistic antiviral compositions can further contain biphenols. 
Applicants argue that Fox’s synergistic properties are delivered by different actives and there is no motivation to combine Lai as Lai merely discloses antibacterial and antifungal. For delivering a synergistic antiviral effect a skilled person would not be motivated by honokiol/magnolol as the antibacterial of Lai since Lai is only concerned with antibacterial/antifungal. 
Examiner respectfully submits that Fox teaches that their anti-viral compositions can further contain antibacterial agents which are taught to include biphenols which can be added from 0.001-5% by weight, see paragraphs [0156]- [0157]. Given that Lai teaches that honokiol and/or magnolol independently exhibits high antimicrobial activity against gram positive bacteria such as Staphylococcus aureus and fungi, including yeasts such as Candida albicans, it would have been well within the purview of an ordinary skilled artisan to substitute the antibacterial biphenols disclosed in Fox for honokiol and/or magnolol as the antibacterial active agent. The simple substitution of known antibacterial agents for another would have yielded predictable results. The antimicrobial composition of Fox is taught to provide synergistic antiviral benefit. 
Applicants argue it is neither necessary nor predictable that every antibacterial/antifungal be antiviral and thus there is no reason to combine Lai with Fox even if Fox discusses an antiviral benefit. 
Examiner respectfully disagrees. Fox expressly teaches that their antiviral compositions can further contain antimicrobial biphenols. Thus, an ordinary skilled artisan would have been highly motivated to incorporate known antimicrobial biphenols with the composition and would still achieve an antiviral benefit. The reason to incorporate the honokiol and/or magnolol is in view of Lai’s teaching in that they exhibit high antimicrobial activity. The examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicants argue that Fox at paragraph [0156] discloses 1-hydroxydiphenyl but does not disclose biphenols. Applicants argue that Fox mentions preferred 2-hydroxydiphenyl compound to be as shown in Paragraph [0164] which is triclosan. As such, Fox et al. in view of Lai et al. at least fails to disclose wherein the at least one biphenol is selected from 2,4'-biphenol, 2,2'-biphenol, 3,3'-biphenol, 4,4'- biphenol and mixtures thereof. Applicants therefore accordingly respectfully submit that a prima facie case of obviousness has not been established and the present claims are non- obvious over the art of record. 
Examiner respectfully disagrees and notes that paragraph [0157] expressly teaches that the preferred optional antimicrobial agents are the phenolic and diphenyl compounds. According to the CDC, biphenyl is a synonym for diphenyl see NIOSH at page 1. Fox discloses diphenyl compounds thus includes biphenols. Nevertheless, even if Fox was completely silent to biphenol compounds, Fox discloses that their compositions can further contain antimicrobials and thus substituting known antimicrobials for another would have yielded predictable results. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619